department of the treasury internal_revenue_service p o box irs cincinnati oh number release date uil number dear date date employer id number contact person id number contact telephone number form you must file tax years this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action we’ll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 redacted letter final adverse determination under sec_501 - no protest letter rev catalog number 47632s department of the treasury internal_revenue_service cincinnati oh legend b date c date d state e state organization f nationwide organization x dollars amount y dollars amount dear date date employer d number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code irc sec_501 we determined that you don’t qualify for exemption under sec_501 this letter explains the reasons for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you submitted form 1023-ez streamline application_for recognition of exemption under sec_501 of the internal_revenue_code on b you attest that you were incorporated on c in the state of d you attest that you have the necessary organizing document that your organizing document limits your purposes to one or more exempt purposes within the meaning of sec_501 of the code that your organizing document does not expressly empower you to engage in activities other than an insubstantial part that are not in furtherance of one or more exempt purposes and that your organizing document contains the dissolution provision required under sec_501 of the code letter rev catalog number 47628k you attest that you are organized and operated exclusively to further charitable purposes you attest that you have not conducted and will not conduct prohibited activities under sec_501 of the code specifically you attest you will e e e e e e refrain from supporting or opposing candidates in political campaigns in any way ensure that your net_earnings do not inure in whole or in part to the benefit of private shareholders or individuals not further non-exempt purposes such as purposes that benefit private interests more than insubstantially not be organized or operated for the primary purpose of conducting a trade_or_business that is not related to your exempt_purpose s not devote more than an insubstantial part of your activities attempting to influence legislation or if you made a sec_501 election not normally make expenditures in excess of expenditure limitations outlined in sec_501 not provide commercial-type_insurance as a substantial part of your activities in addition the description of mission or most significant activities in your form 1023ez application states in part that you’re a high school sports officials association subsequently more detailed information was requested you further indicated you are a membership_organization of school sports officials your primary activity consists of contracting on behalf of your members wth local schools in e to provide them with qualified sports officials for such sports as football basketball volleyball and softball specifically you train your member officials to comply with the state of d standards and you assign your member officials to officiate games you also collect payments from the schools on behalf of your members and then distribute the payments to your member officials for their services you have two classes of members divided into primary and secondary members secondary members cannot serve as commissioners nor can they vote your members must be in good standing with e and regularly be approved by your board_of directors to remain an active member members must also pass an annual exam to be assigned to varsity games each member must pay x dollars for each sport they officiate and they may be assessed fees for items such as general liability insurance the assessments must be approved by your board you also stated that you are governed by a board_of directors consisting of the president the vice president for each sport the treasurer and the booking agent the responsibilities of the booking agent consist in part of the following e e e keeps all minutes of all meetings and those of the board_of directors receives all applications for membership and presents them to your board notifies each applicant of their selection as a member and provides them with necessary publications and your training materials furthermore the booking agent receives a salary determined by your board that is written into the contracts that you negotiate with the schools letter rev catalog number 47628k to manage your activities you have a board_of commissioners which consists of your board_of directors and individual committee chairpersons for each sport the board_of commissioners is responsible for the evaluation assignment recommendations grievances and education training of your member officials in addition you submitted your articles of incorporation which state you are organized for charitable and educational_purposes they also state in part that you are formed to maintain the highest standard of officiating encourage the spirit of fair play and sportsmanship have available at all times an adequate number of thoroughly trained and capable officials cooperate with all organizations officially connected with e and f in furthering its interests and ideals promote better working conditions for officials and foster friendly relationships among officials besides receiving fees from your members you charge schools a flat fee of y dollars per team for your services of providing qualified officials these are paid to the booking agent to process law sec_501 of the code provides for the recognition of exemption of organizations that are organized and operated exclusively for religious charitable or other purposes as specified in the statute no part of the net_earnings may inure to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 states that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 d ii provides an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest revrul_61_170 1961_1_cb_112 holds that an association composed of professional private duty nurses and practical nurses which supported and operated a nurses’ registry primarily to afford greater employment opportunities for its members was not entitled to exemption under sec_501 of the code although the public received some benefit from the organization’s activities the primary benefit of these activities was to the organization’s members revrul_72_369 1972_2_cb_245 held that an organization formed to provide managerial and consulting services at cost to unrelated exempt_organizations lacked any donative or charitable element and did not qualify for exemption under sec_501 in addition the provision of such services constituted commercial services furthermore the fact that the services are provided at cost and solely for exempt_organizations is not sufficient to characterize this activity as charitable within the meaning of sec_501 letter rev catalog number 47628k of the code finally the ruling states that an organization is not exempt merely because its operations are not conducted for producing a profit in 70_tc_352 the court found that a corporation formed to provide consulting services did not satisfy the operational_test under sec_501 of the code because its activities constituted the conduct_of_a_trade_or_business that is ordinarily carried on by commercial ventures organized for profit its primary purpose was not charitable educational or scientific but rather commercial in addition the court found that the organization's financing did not resemble that of the typical sec_501 organizations it had not solicited nor had it received voluntary contributions from the public its only source_of_income was from fees from services and those fees were set high enough to recoup all projected costs and to produce a profit moreover it did not appear that the corporation ever planned to charge a fee less than cost finally the corporation did not limit its clientele to organizations that were sec_501 exempt_organizations in easter house v u s ci ct aff'd 846_f2d_78 fed cir cert_denied 488_us_907 109_sct_257 102_led_246 the court found an organization that operated an adoption agency was not exempt under sec_501 of the code because a substantial purpose of the agency was a nonexempt commercial purpose the court concluded that the organization did not qualify for exemption under sec_501 because its primary activity was placing children for adoption in a manner indistinguishable from that of a commercial adoption agency the court rejected the organization's argument that the adoption services merely complemented the health related_services to unwed mothers and their children rather the court found that the health-related services were merely incidental to the organization's operation of an adoption service which in and of itself did not serve an exempt_purpose the organization's sole source of support was the fees it charged adoptive parents rather than contributions from the public the court also found that the organization competed with for-profit adoption agencies engaged in substantial advertising and accumulated substantial profits accordingly the court found that the business_purpose and not the advancement of educational and charitable activities purpose of plaintiff's adoption service is its primary goal and held that the organization was not operated exclusively for purposes described in sec_501 application of law you are not as described in sec_501 of the code because you do not meet the operational_test as per sec_1_501_c_3_-1 you do not meet the provisions in sec_1_501_c_3_-1 because you are operating for the non-exempt private purpose of providing employment services to member officials you schedule members to officiate games for which they are qualified collect payment for them and then pay the members for services rendered this non-exempt purpose is substantial and precludes you from exemption in addition your income is primarily from fees charged to schools_for the service of providing them sports officials and from your members in exchange for employment like services this shows you are operating for a subsatnial commercial non exempt_purpose and also precludes you from exemption under sec_501 of the code you are not described in sec_1_501_c_3_-1 because you are a membership_organization operating for the private interest of your member officials the scheduling of games for your members and the collection of fees on their behalf show that your activities primarily benefit your members letter rev catalog number 47628k you are like the organization described in revrul_61_170 your activities are primarily directed to arrange employment for members in addition like the organization in the revenue_ruling your membership is open only to specific professionals who meet particular state requirements and maintain specific certifications finally like the organization in the revenue_ruling public support is negligible because fees fund your activities you are similar to the organization described in revrul_72_369 because the provision of officiating services for negotiated fees to non-profit organizations on a regular basis is a commercial activity your finance structure further demonstrates that you operate for a substantial nonexempt commercial purpose because you rely on fees from the schools that you contract with to finance your operations you are similar to the organization in b s w group inc v commissioner because your activities are serving a commercial rather than a sec_501 purpose for example you schedule and assign members to officiate games and collect the fees from the games to pay your members your income is from the schools who pay fees in exchange for the provision of qualified officials as well as from your members who pay a fee of x dollars per sport for your services like the court case you are operating similar to a trade_or_business ordinarily carried on by commercial ventures similar to the organization in easter house v u s you are operating for a business_purpose rather than the advancement of charitable or educational activities because you are primarily providing member officials paid employment by matching members to jobs where they are paid you are engaging in a business conclusion based on the facts submitted you do not meet the operational_test for exemption under sec_501 you provide your members officiating assignments collect service fees on their behalf and you then pay these fees to your members this shows you are primarily operating for the private interests of your members in addition you operate in a commercial manner because you provide a service for a fee and the fees charged are not substantially below cost this also precludes exemption under sec_501 of the code if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements if you don't agree you have a right to protest if you don’t agree with our proposed adverse determination to do so send us a protest within days of the date of this letter you must include your name address employer_identification_number ein and a daytime phone number a statement of the facts law and arguments supporting your position a statement indicating whether you are requesting an appeals_office conference the signature of an officer director trustee or other official who is authorized to sign for the letter rev catalog number 47628k organization or your authorized representative the following declaration for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i have examined this request or this modification to the request including accompanying documents and to the best of my knowledge and belief the request or the modification contains all relevant facts relating to the request and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if they haven’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you gave us a basis to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t given us a basis for reconsideration we’ll send your case to the appeals_office and notify you you can find more information in publication how to appeal an irs decision on tax-exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court later because the law requires that you use the irc administrative process first sec_7428 where to send your protest send your protest form_2848 if applicable and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance mail stop p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street mail stop cincinnati oh you can also fax your protest and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that they received it you can get the forms and publications mentioned in this letter by visiting our website at www irs gov forms- pubs or by calling 800-tax-form if you have questions you can contact the person listed at the top of this letter contacting the taxpayer_advocate_service the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or if you’ve tried but haven’t letter rev catalog number 47628k been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call sincerely stephen a martin director exempt_organizations rulings and agreements letter rev catalog number 47628k
